Springer, J.,
dissenting:
I dissent. On this rehearing, after careful consideration, I have come to the conclusion that the only fair and proper action that this court can take is to grant Ms. Peters a license to practice law in this state.
I say “fair” because it is manifestly unfair for this woman to study and prepare, to take an arduous three-day examination, to pass with a high grade and then to be told that she is being denied admission to the bar.
I say “proper” because there is no concern here that we would be improperly allowing an unqualified person to enter the law profession. In addition to getting a high grade on her bar examination, I see from the record that Ms. Peters is already licensed to practice in California, having passed the very difficult California bar examination, and that she was an excellent student in law school.
On the point of fairness I note that Ms. Peters took our bar examination under the orders of a United States District Judge. With utmost respect I express my view that the federal judge acted improperly in so interfering with Nevada’s bar admission process; still, the stark fact remains: Ms. Peters took the bar, and she passed it.1 Absent some showing or at least a contention that *772Ms. Peters is professionally unqualified I think fairness dictates that we admit her or any such person who prepares for and passes our bar examination, after being granted authority to take the examination through the intervention of a federal court.

Ms. Peters does not aver in her petition that she passed the examination with a high grade because she has never been advised of this fact. It was only by accident that this court learned of it. The bar secretary did not communicate this fact to the court, and it was only when a member of the court inquired out of curiosity as to Ms. Peters’ performance that it was learned that all records relating to Ms. Peters had been unauthorizedly removed by the bar secretary from the court clerk’s office. It was only by virtue of a direct order of this court to the bar secretary that the court learned of Ms. Peters having passed the examination.